Citation Nr: 1242429	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury, to include Parkinson's disease, epilepsy, muscle spasms, and Lewy Body dementia as due to lightning strike.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has filed a claim of entitlement to service connection for residuals of a traumatic brain injury (TBI).  The various possible residuals attached to the claim have included Parkinson's disease, epilepsy, muscle spasms, shakes, and Lewy Body dementia.  However, it is clear from the Veteran's multiple statements that even though he filed a claim for service connection for possible brain injury, he is more generally concerned about cognitive deficits and neurological symptoms that have manifested and which he believes may be a result of a lightning strike he suffered in service.  Thus, the Board determines that the Veteran's claim should not rest on whether or not he has a diagnosed TBI.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Moreover, the Board observes that a March 2012 EEG showed signs of a possible seizure disorder and neurology consults have occurred on a regular basis with a notation of memory loss and tremors, at times referred to as essential tremors, which is a specific neurological disorder.
Further, while the Veteran's service treatment records are silent as to complaint, treatment, or diagnosis related to a lightning strike, the Veteran is competent to state that he experienced such event in service; he describes the circumstances of the purported lightning strike in detail in his January 2010 claim.  Moreover, there is an opinion received in July 2010 from Dr. Terry Troyer, one of the Veteran's private treating physicians, that states that Dr. Troyer considers it as likely as not that the Veteran's auditory hallucinations, visual delusions, Lewy Body, tremors and shakes could be residuals of TBI that are a result of a lightning strike during the Veteran's active duty.  

The only VA examination of record that is associated with this claim is a November 2011 VA psychiatric examination in which the psychiatrist says that the Veteran does not have a TBI.  Neither the actual circumstances of the Veteran's claimed injury nor non-psychiatric disorders were addressed in detail.  For these reasons the Board determines that the Veteran should be afforded a VA examination specific to this claim.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, given the nature of the purported event, the Board finds that an effort to obtain unit records that discuss the event should be made.  The Veteran identifies August 1965 as the month in which the lightning strike occurred and reports that it happened at the switchboard.  His service personnel records reflect that he arrived in Vietnam in July 1965 and left in May 1966 and that his primary duty was Wireman.  Therefore, a search of Morning Reports or other unit records for an appropriate time frame for reference to an incident involving a lightning strike or other damage to the switchboard should be conducted. 

In addition, a November  2003 VA examination report states that the Veteran was on Social Security Administration (SSA) disability benefits after a medically-related retirement.  The Veteran testified at his August 2010 Decision Review Officer (DRO) hearing that his tremors had gotten worse about five years prior, but that they had been present before then.  The basis for the Veteran's SSA benefits is not established by the record; thus, the Board has no foundation for determining the SSA records are not relevant to the current issue.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, the appeal must be remanded so that all records related to the Veteran's application and award of SSA disability may be obtained.    

Finally, the record demonstrates that the Veteran seeks regular treatment within the VA Medical Center (VAMC) in Omaha, including neurological treatment.  The most recent VA treatment record is dated in May 2012.  Thus, all VA treatment records for the Veteran from the Omaha VAMC dated from May 2012 forward should be added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Request all records related to the Veteran's application for and award of disability benefits from SSA.  The request and response, positive and negative, must be documented in the claims file.

2. Formulate a request to the National Personnel Records Center (NPRC) for Morning Reports and other unit records from August 1965 related to a lightning strike or other such damage to the switchboard.  All requests and responses, positive and negative, must be documented in the claims file.

3. Associate all VA treatment records for the Veteran dated from May 2012 forward from the Omaha VAMC.  All requests and responses, positive and negative, must be documented in the claims file.

4. Once all additional records have been obtained, schedule the Veteran for a VA neurological examination to assess the existence and etiology of his claimed residuals of lightning strike and resultant injury in service.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

Upon review of the claims file and examination of the Veteran, the examiner should address the following:

Does the Veteran have any diagnosed disorders, e.g. tremors, which are at least as likely as not (50 percent or greater probability) a result of the Veteran's in-service lightning strike and any associated injury as described by the Veteran and/or documented in the claims file?

A clear diagnosis for any such residuals must be provided.

A complete rationale must be provided for any opinion stated, citing to claims file documents and/or clinical findings as appropriate.

5. Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

6. Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After providing the Veteran and his representative an opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


